DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,3-8,13-23,29-36 and 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, for the reasons set forth in the previous action filed 7/6/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1,3,7-8,13-15,17-19,21-23,29-31,33-35 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Morrissey et al. (US 2006/0088524), for the reasons set forth in the previous action filed 7/6/2021.
Claim(s) 1,3,7-8,13-15,17-19,21-23,29-31,33-35 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Hoeprich et al. (US 2016/0083858), for the reasons set forth in the previous action filed 7/6/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,3-8,13-23,29-36 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrissey et al. (US 2006/0088524) in view of Okazaki et al. “Phase Separation of Lipid Microdomains Controlled by Polymerized Lipid” Bilayer Matrices, Langmuir 2010, 26(6), 4126–4129, cited IDS, for the reasons set forth in the previous action filed 7/6/2021.
Claims 1,3-8,13-23,29-36 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoeprich et al. (US 2016/0083858) in view of Okazaki et al., cited above, for the reasons set forth in the previous action filed 7/6/2021.
Claims 1,3-8,13-23,29-36 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. “Isolation, Characterization, and Stability of Discretely-
Sized Nanolipoprotein Particles Assembled with Apolipophorin-III”, 2010) Isolation, 5(7), e11643, cited IDS in view of Okazaki et al., cited above, for the reasons set forth in the previous action filed 7/6/2021.
Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive.
With regard to the 35 U.S.C. 112(a) rejection applicants assert the common structure and function of the claimed genus of compounds is disclosed in the current application and commonly known in the art. Applicants assert they discuss the functional properties necessary of membrane forming lipid, polymerized lipid and scaffold protein and provide list of specific examples in the specification. Therefore one of ordinary skill would understand which elements could be combined to form the nanolipoprotein with discoidal structure. Applicants assert one of ordinary skill would understand that the specific examples of scaffold protein apoE422k and the polymerizable lipid DiynePC are representative for all scaffold proteins, polymerizable lipids and lipids.  
The reason the examiner maintains the 112a rejection is that the only protein and polymerizable lipid reduced to practice that was shown to be capable of forming the specific three-dimensional structure of a discoidal nanolipid are apoE422k as the scaffold protein and DiynePC as the crosslinked polymerizable lipid. The claimed nanolipoprotein is in the discoidal configuration shown below:

    PNG
    media_image1.png
    223
    282
    media_image1.png
    Greyscale
. The disclosure only presents one example of polymerizable lipid that was crosslinked and only one example of the scaffold protein reduced to practice. It follows that the protein is neccasary to encircle and hold the lipid bilayer together and only specific proteins reduced to practice would be expected to have the functional property to encircle and hold together the lipids as claimed. If the protein is changed it follows that it would not necessarily function in the same manner and be capable of holding the structure together as illustrated above. For the polymerizable lipid, as applicants demonstrate in their own arguments at 27-32, not all functionalized lipids containing crosslinkable groups would be expected to polymerize and hold the discoidal shape of the nanolipoprotein together. There are specific chemical properties for each element neccasary to function as a building block to form the discoidal nanolipoprotein particle or nanodisc and applicants have not shown that over the entire breadth of the generic elements a nanodisc would be produced. Applicants have not provided evidence supported by data that across the enormous genus of compounds within the scope of the various membrane forming lipids, polymerized lipids and scaffold proteins they will be capable of forming a nanolipoprotein particle or nanodisc when combined. Applicants argument that they disclose the functional limitations necessary to experiment and find proteins and polymerizable lipids capable of forming the claimed structure is not sufficient for the purpose of reduction to practice. One of ordinary skill in the art would expect the properties to vary drastically over this broad spectrum of different compounds in the claims identified by broad recitations of physical or functional properties.
The claims lack written description because the genus/subgenus proteins and lipids has substantial variance while the specification lacks sufficient variety of species to reflect the variance within the genus. The claims merely recite these key ingredients by vague and broad recitations by what they do “scaffold protein” and “polymerizable lipid” verses claiming them by what they are structurally. It is not possible for one of ordinary skill in the art to extrapolate, from the limited data in the specification, the basic structural features required of the lipid, polymerizable lipid and scaffold protein to hold the nanodisc like structure together as claimed. It is not clear or obvious what other species will work to produce a nanolipoprotein structure other than the specific examples which use apoE422k as the scaffold protein and DiynePC as the crosslinked polymerizable lipid.
In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).  A need for greater disclosure derives from the fact it is not obvious from the disclosure of one species, what other species will work. Generally speaking, then, the Courts recognize that predictability in chemical arts is low enough to require a highly detailed disclosure.  Unpredictability arises in chemical arts because subtle changes in molecular structure may greatly impact a compound's structure-activity relationship, pharmacologic activity, and/or biologic profile.  In drug development, the skilled artisan would not be able to easily extrapolate the biological activity from a single example or limited disclosure without more instruction.  These considerations support a requirement for a disclosure with a high level of detail.
While applicants have shown possession of the a nanodisc having the claimed structure by using the specific structuring protein apoE422k and polymerized lipid DiynePC they have failed to show possession of the claimed structure for the generic compounds limited only in their functionally as recited in the generic claims.
With regard to the 35 U.S.C. 102a1 rejection over Morrissey and Hoeprich, applicants assert these references do not disclose or teach polymerizable lipid which by amendment is a required limitation in the claims. Applicants discuss references believed to show that not all lipids are capable of being polymerized  when arranged in a discoidal bilayer. 
As noted in applicant’s specification at [0045] of the US publication “The term "polymerizable lipid" as used herein indicates a lipid molecule comprising at least one functional group presented for reaction with a corresponding functional group in presence of a crosslinking agent or initiator to provide a polymer formed by two or more same or different lipid molecules.” Applicants claim 1 does not actually state the polymerized lipid is a polymer with specific repeating units in the lipid bilayer. The claim states the polymerized lipid is crosslinked within the membrane thus forming the polymerized lipid. Note that polymerized lipid is defined in applicant’s specification is merely a lipid with a functional group capable of reacting with another functional group to provide a polymer formed by two or more of the same lipids. Thus even just two crosslinked lipids reads on the broadly defined polymerized lipid as claimed when the specification is considered for the broadest reasonable interpretation of these recitations. 
As noted in previous actions Morrissey discloses lipids that read on a functionalized lipid which are the same as the broadly defined polymerizable lipid. Morressey further discloses crosslinking the functionalized lipids disclosed. Naturally a lipid crosslinked with itself will contain at least two lipids bound to each other as required by the so-called polymerized lipid in the specification. Therefore, the crosslinked DOPC of Morrissey reads on the polymerized lipid that is crosslinked in the membrane as claimed. Since Morrissey clearly discloses functionalized lipids which read on polymerizable lipids and crosslinks them in discoidal nanolipoproteins the reference is considered enabled and operable for disclosing the feature claimed. 
With regard to Hoeprich, functionalized and polymerizable lipids are clearly disclosed by Hoeprich. Since the reference clearly discloses polymerizable lipids in lipoprotein nanodisc the reference discloses this limitation and is considered enabled for its disclosure. 
Applicants assert the recitation of molar concentration of about 5-40 mol% of polymerizable lipids, as shown in the specification, results in 100% crosslinked lipids when exposed to UV lamp.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., crosslinking percent when exposed to UV over certain time period resulting in 100% crosslinking) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The recitation of molar concentration of lipids is a product by process type of limitation for an ingredient used to make the polymerized lipid, but it does not actually state what amount of crosslinking is present in the final product. A simple solution is for applicants to actually recite a percent of crosslinking if they wish to try and distinguish the claims by crosslinking percentage. 
With regard to the 35 U.S.C. 103 rejection over Morrissey and Okazaki, applicants assert as above that Morrissey does not teach polymerizable lipid or polymerized lipid. Applicants reiterate a previous unpersuasive argument that Okazaki uses photolithographic polymerization between polymeric bilayers while Morrissey’s crosslinking was performed between MSP and support matrix to attach targeting agents. Applicants believe these crosslinking procedures are too different and are at cross purposes. Applicants state such a change would alter the principle operation of Morrissey.
The argument with regard to Morrissey not teaching polymerizable or polymerized lipid is addressed above. 
The examiner did not bodily incorporate the entire teachings of Okazaki into Morrissedy, the only question is if it would be obvious to add or substitute DiynePC lipid into the primary reference. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Simply because crosslinking was applied in each reference between different parts does not mean that one of ordinary skill could not use a crosslinked lipid and a functionalized MSP with targeting agent. Since Morrissey already teaches use of derivatizable and crosslinkable lipids one of ordinary skill in the art would have a high expectation of success adding the functionalzed lipid DiynePC to the nanodisc particle. Reason to make such a modification would be to produce a lipid bilayer with controlled size by changing UV dose for polymerization of DiynePC as disclosed by Okazaki.
With regard to the 35 U.S.C. 103 rejection over Hoeprich and Okazaki, applicants once again reassert that Hoeprich does not teach polymerizable lipids or polymerized lipids. Applicants reassert a previously presented unpersuasive argument that the references are too different and combining the references would change the principle operation of the primary reference. Heoprich is said to be drawn to nanolipoprotein particles immobilized to electrically conducting structure while the other reference is drawn to micropatterned polymeric bilayer.
The argument with regard to Morrissey not teaching polymerizable or polymerized lipid is addressed above.
In response to applicant's argument that combining Okazaki with Hoeprich would change the primary references principle operation, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Clearly as noted in the previous action the examiner noted that Hoeprich teaches polymerizable lipids. The only portion of Okazaki the examiner used was for the disclosure of the specific species of polymerizable lipid DiynePC. Since Hoeprich already teaches use of derivatizable and crosslinkable lipids one of ordinary skill in the art would have a high expectation of success adding DiynePC to the nanodisc particle. Reason to make such a modification would be to produce a lipid bilayer with controlled size by changing UV dose for polymerization of DiynePC. Additional reasoning for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.
With regard to the 35 U.S.C. 103 rejection over Fischer and Okazaki applicants assert the primary reference uses DMPC which as disclosed in the references provided in the arguments is not a polymerizable lipid. Applicants recycle a previous unpersuasive argument that Fischer seems to point to crosslinking protein surface and not photographic polymerization of micropatterned polymeric bilayer matrix as taught in Okazaki. Applicants believe the references are at cross purposes and incorporating the polymerized lipids of Okazaki would change the principle operation of Fischer.
Similar to the arguments addressed above a functionalized ligand that is crosslinked, as defined in applicant’s specification, reads on the broadly defined polymerizable lipid and polymerized lipid. Regardless the rejection is based on if it is obvious to substitute or add DiynePC functionalized ligand to Fischer. Similar to his response above Okazaki was not bodily incorporated into the primary Fischer reference. Simply because crosslinking occurred between two different elements in these references does not mean one of ordinary skill could not use the crosslinked lipid and a functionalized MSP with targeting agent. Since Fischer already teaches use of functionalized lipids and suggest the desirability of crosslinking NLP one of ordinary skill in the art would have a high expectation of success adding DiynePC to the nanodisc particle. Reason to make such a modification would be to produce a stable lipid bilayer with controlled size by changing UV dose for polymerization of DiynePC. Additional reasoning for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.
Applicants reiterate a previously unpersuasive allegation that they have achieved an unexpected result on stability for nanolipoprotein particles made with the mol% of polymerizable lipids.
While applicant’s contention that their nanolipoprotein provides a stabilizing effect is noted, it is not persuasive since these examples are not commensurate with the full scope of the generic claims. The results are from a very specific particle using the scaffold protein apoE422k and specific polymerizable lipid DiynePC. Applicant’s claims are much broader then this specific example and one of ordinary skill in the art would expect that the types of scaffold peptide and polymerizable lipid would affect the properties of the particle. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02d.
As noted in the previous action applicants showing may be more persuasive if they amend the independent claims to recite the scaffold protein apoE422k and specific polymerizable lipid DiynePC. Such an amendment would remove the anticipatory rejections under 102 and also the written description rejection above. 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES W ROGERS/           Primary Examiner, Art Unit 1618